     Case 1:20-cr-00139-DKC Document 16 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                    *

       v.                                   *        Case No: DKC 20-0139

ANDRE BRISCOE,                              *

       Defendant.                           *

                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of Motion to Strike the Criminal Information

filed at ECF 10 was served by ECF on Assistant United States Attorneys Michael Hanlon

and Dana Brusca on June 8, 2020.

       I HEREBY CERTIFY that a copy of Defendant’s Motion to Dismiss All Counts

for Failure to Indict Within the Statute of Limitations filed at ECF 11 was served by ECF

on Assistant United States Attorneys Michael Hanlon and Dana Brusca on June 22, 2020.

                                            Respectfully submitted,

                                                     -s-

                                            ________________________
                                            Teresa Whalen
                                            Law Office of Teresa Whalen
                                            801 Wayne Ave., Ste. 400
                                            Silver Spring, MD 20910
                                            301-728-2905



      I HEREBY CERTIFY that a copy of this Certificate of Service was served by
ECF on Assistant United States Attorneys Michael Hanlon and Dana Brusca on June 23,
2020.

                                                Teresa Whalen___________
